Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 1 of 20 Page ID #:30




                     EXHIBIT 6
                                                       Exhibit 6, Page 29
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 2 of 20 Page ID #:31




                                                   Exhibit 6, Page 30
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 3 of 20 Page ID #:32




                                                    Exhibit 6, Page 31
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 4 of 20 Page ID #:33




                                                       Exhibit 6, Page 32
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 5 of 20 Page ID #:34




                                                              Exhibit 6, Page 33
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 6 of 20 Page ID #:35




                                                             Exhibit 6, Page 34
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 7 of 20 Page ID #:36




                                                             Exhibit 6, Page 35
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 8 of 20 Page ID #:37




                                                             Exhibit 6, Page 36
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 9 of 20 Page ID #:38




                                                             Exhibit 6, Page 37
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 10 of 20 Page ID #:39




                                                               Exhibit 6, Page 38
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 11 of 20 Page ID #:40




                                                             Exhibit 6, Page 39
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 12 of 20 Page ID #:41




                                                              Exhibit 6, Page 40
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 13 of 20 Page ID #:42




                                                              Exhibit 6, Page 41
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 14 of 20 Page ID #:43




                                                             Exhibit 6, Page 42
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 15 of 20 Page ID #:44




                                                              Exhibit 6, Page 43
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 16 of 20 Page ID #:45




                                                            Exhibit 6, Page 44
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 17 of 20 Page ID #:46




                                                              Exhibit 6, Page 45
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 18 of 20 Page ID #:47




                                                              Exhibit 6, Page 46
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 19 of 20 Page ID #:48




                                                             Exhibit 6, Page 47
Case 2:20-cv-03122 Document 1-6 Filed 04/02/20 Page 20 of 20 Page ID #:49




                                                            Exhibit 6, Page 48
